Citation Nr: 0739251	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-01 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a psychiatric 
disability secondary to service-connected disability.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

4.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent 
for subluxation of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2004 and a March 2005 rating decisions 
of the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA) that, in relevant 
part, granted service connection for bilateral hearing loss 
and assigned a noncompensable rating effective April 22, 
2004; granted service connection for arthritis of the left 
knee and assigned a 10 percent rating effective April 22, 
2004; granted service connection for subluxation of the left 
knee and assigned a 10 percent rating effective April 22, 
2004; denied service connection for a back disability; and 
denied service connection for a psychiatric disability, 
including on a secondary basis.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in September 2006.  
The record was held open for a period of 90 days so the 
veteran could submit additional evidence.  Additional 
evidence was associated with the claims file in January 2007, 
with a waiver of RO review in accordance with 38 C.F.R. 
§ 20.1304.  

The issues of entitlement to an initial compensable rating 
for bilateral hearing loss, entitlement to an initial rating 
in excess of 10 percent for arthritis of the left knee, and 
entitlement to an initial rating in excess of 10 percent for 
subluxation of the left knee are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The most probative medical evidence shows that the 
veteran's currently diagnosed back disability is not related 
to disease or injury in service.  

2.  The medical evidence shows that the veteran's psychiatric 
disability is related to a non-service connected disability.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in, or aggravated by, 
active military service and arthritis may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  A psychiatric disability was not incurred in, or 
aggravated by, active military service, and is not causally 
related to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In a June 2004 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate 
the claims for service connection, including on a secondary 
basis, as well as what information and evidence must be 
submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit 
any further evidence he had that pertained to the claim.  
Additional notice was provided to the veteran in an October 
2004 letter.  Notice consistent with the provisions of 
Dingess was provided to the veteran in March 2006.  The case 
was last readjudicated at that time.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that has 
been associated with the claims file includes the veteran's 
service treatment records, post-service VA and private 
treatment records, VA examination reports and opinions, 
private opinions, and the veteran's own statements.  
Additionally, the veteran provided personal testimony at a 
hearing before the undersigned at the RO in September 2006.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  There is no additional notice that should be 
provided and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
claims for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2007).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or psychosis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended; however, under the facts of this case the regulatory 
change does not impact the outcome of the appeal.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999). 

The veteran contends that he is entitled to service 
connection for a back disability, and a psychiatric 
disability on a secondary basis.  However, after careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for these disabilities is not 
warranted because the evidence does not establish that the 
veteran's current back disability began in or is otherwise 
related to his active military service, and his psychiatric 
disability is not shown to be causally related to a service-
connected disability.  

Back Disability

The veteran's service treatment records indicate that he was 
involved in a motorcycle accident in September 1971.  He 
complained of back pain, right knee pain, and right ankle 
pain.  Physical examination showed some tenderness over the 
posterior spinous processes of L-2, 3 and 4 with paraspinal 
muscle spasm.  X-rays of the spine showed some questionable 
decrease in L-2 and L-3, but it was considered of little 
significance.  The final assessment was that the spine was 
normal.  He was seen in August 1972 for complaints of back 
pain.  The assessment was lumbosacral strain.  He was seen 
again in February 1973 for complaints of back pain.  The 
history of the motorcycle accident was noted.  Clinical 
evaluation showed palpable tenderness on the left 
lumbosacral-hip area with pain radiating toward the left 
scapular area when rotating.  An X-ray showed thoracolumbar 
scoliosis with a few degrees of rotation of the lumbar spine.  
There was no evidence of degenerative changes, 
spondylolisthesis or arthritis.  

Private treatment records and letters from C.A.G., M.D. (Dr. 
G.), and Lake Charles Memorial Hospital, dated from March 
1987 to February 1990 indicate that the veteran sustained a 
work-related back injury while he was employed with Sonat 
Offshore Drilling.  The injury was sustained in July 1986, 
when he slipped out of a rubber raft between the raft and the 
dock.  He reported an "immediate pulled muscle pain" that 
increased to constant hip and leg pain.  He was initially 
sent to a chiropractor for 4-5 treatments and then referred 
for conservative physical therapy for three weeks.  He was 
subsequently seen in Houston and underwent two lumbar 
laminectomies in February and March 1987.  In a September 
1988 letter to an attorney, Dr. G. stated that he believed 
all of the veteran's back and hip complaints, as well as the 
previous surgeries were results of his accident in July 1986.  
He underwent additional surgeries on his back in October 1987 
and November 1988.  In February 1990, he underwent an 
anterior lumbar interbody fusion L4-5 with banked iliac 
graft.  

Private treatment records from C.A.S., M.D. (Dr. S.), and St. 
Bernard's Medical Center dated from March 1998 to November 
2004, indicate that the veteran was diagnosed with failed 
back surgery syndrome and was currently being treated 
successfully by intrathecal opioid infusion.  

Upon VA examination in September 2005, the veteran was 
diagnosed with lumbar degenerative disease.  In a January 
2005 addendum statement, the physician remarked that he 
reviewed the veteran's claims file.  He noted that the 
veteran 
was diagnosed with lumbosacral strain in service and found to 
have a thoraco-lumbar scoliosis.  However, there was no 
evidence of degenerative changes or spondylolisthesis at that 
time.  He noted that the veteran sustained a work-related 
back injury in 1986.  He indicated that it was difficult to 
state, without resort to pure speculation, whether the 
veteran's service injury caused the work injury in 1986.  

In a February 2005 statement, the veteran's former spouse 
remarked that the veteran began having problems with his back 
in 1971 while he was stationed at Great Lakes.  He treated it 
with aspirin and a heating pad.  In 1976, he injured his knee 
and started experiencing pain and stiffness in his back that 
he continued to self-treat.  After his medical discharge from 
service, he worked on oil rigs.  He would regularly use the 
heating pad and take aspirin for back pain.  However, he did 
not seek medical treatment because it might have cost him his 
job.  

In a February 2005 statement and at his September 2006 
personal hearing before the undersigned, the veteran related 
that he did not seek treatment for back problems after 
service because he was living and working overseas with his 
family as an electrician aboard offshore drilling vessels.  
He was treated for back problems by the ship's nurse that 
comprised of a heating pad, muscle relaxer or Tylenol 3.  
However, he usually treated his back problems himself because 
he did not want to lose his job.  

In a handwritten statement, dated in December 2006, a 
physician (it is not clear what practice or hospital he was 
employed with) recalled that the veteran's first visit to him 
was in February 1996.  He recommended referral to the VA 
hospital and possible surgery.  After multiple surgeries and 
two pain pumps, he indicated that the veteran was still 
disabled.  He reviewed the veteran's service treatment 
records and follow-up of his back injury in September 1971.  
He noted that in 1971, there was no MRI or CT scan equipment 
available.  He stated that his care and symptoms seem 
comparable with the injury from 1971.  He also stated that he 
"agree[d] that his back injury is most likely the cause of 
his disability."  

In weighing the evidence and opinions of record, the Board 
finds the January 2005 statement from the VA physician to be 
more probative because it was based on a full review of the 
veteran's claims file and clinical reports, including the 
service treatment records and the post-service work-related 
injury reports.  Additionally, 
the examiner provided an explanation for his opinion that 
commenting on a causal relationship between the veteran's 
service injury and his subsequent work injury would be pure 
speculation.  See Winsett, Bloom, supra.  In contrast, the 
handwritten note from the veteran's private physician dated 
in December 2006 was based solely on a review of the 
veteran's service treatment records and did not even mention 
the veteran's post-service back injury.  Hence, it would 
appear that the veteran did not inform him of that injury 
when he asked him to provide a medical statement.  
Consequently, the Board finds that the December 2006 opinion 
is of little probative value.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  

The Board also points out that the veteran's treating 
physician, Dr. G., clearly related the veteran's back 
problems to his work-related injury in a September 
1988 letter to an attorney that appears to have been 
generated for a workers' compensation claim.  In fact, in all 
of the treatment records pertaining to that injury as well as 
the post-injury operative and treatment reports, there is no 
mention of any other back injury, including the injury the 
veteran sustained in service.  This statement is probative 
because it was made contemporaneous with the injury.  

Moreover, the medical evidence fails to show that the veteran 
suffered from chronic arthritis of the back within one year 
after his discharge from service, and continuity of 
symptomatology has not been sufficiently demonstrated.  The 
injury for which he was treated in service was acute in 
nature and resolved.  In fact, the earliest documentation 
showing the veteran was seen for complaints of back pain 
after his discharge from service is dated in 1987, more than 
10 years after his release from active duty.  Therefore, 
service connection is also not warranted on a presumptive 
basis or on the basis of chronicity.  In this regard, the 
Board observes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Here, the lack of clinical evidence reflecting 
treatment pertaining to the back until 1986, when considered 
in conjunction with the fact that the veteran's service 
medical records reflect that his back problems resolved, as 
well as the fact that he sustained a severe intercurrent 
work-related injury to his back that necessitated at least 
five surgical procedures are against his claim for service 
connection.  

While the veteran and his ex-wife contend that his current 
back disability is related to his period of active military 
service, their statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In this regard, they are 
competent to identify the presence of symptoms that may be 
associated with a back disability, i.e., pain, etc.  However, 
they are not competent to relate any currently diagnosed 
disability to the veteran's military service.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Psychiatric Disability

The veteran's service treatment records do not show, and the 
veteran does not allege, that he was treated for a 
psychiatric disability in service.  He asserts that his 
currently diagnosed adjustment disorder is due to service-
connected disability.

Upon VA examination in September 2004, the veteran was 
diagnosed with an adjustment disorder with depressed mood 
secondary to his back condition.  However, as fully discussed 
above, the veteran has not established service connection for 
a back disability.  Consequently, it has not been shown that 
the veteran's currently diagnosed psychiatric disability is 
causally related to, or aggravated by a service-connected 
disability.  Therefore, service connection for a psychiatric 
disability is not warranted.  

ORDER

Service connection for a back disability is denied.  

Service connection for a psychiatric disability, including 
secondary to service-connected disability is denied.  




REMAND

In his September 2006 testimony, the veteran reported that 
his service-connected hearing loss had worsened since his 
most recent VA examination, which was conducted in September 
2004.  Under the circumstances, VA is required to afford him 
a contemporaneous VA examination to assess the current 
severity of his bilateral hearing loss.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board must remand this 
claim.  

Additionally, at his September 2006 hearing, he testified 
that he had surgery on his left knee in February 2006 at the 
VA Medical Center.  However, those records are not currently 
in the veteran's claims file.  Accordingly, efforts should be 
made to obtain these records.  See 38 U.S.C.A. § 5103A (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  Ongoing medical records should 
also be obtained.  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for his bilateral hearing loss and 
left knee disability since April 2004.  
After securing any necessary release, the 
RO should obtain these records, including 
the VA records pertaining to the surgery 
that was performed on the veteran's left 
knee in February 2006.  

2.  Schedule the veteran for a VA 
audiology examination to ascertain the 
current severity of his bilateral hearing 
loss.  The claims file should be made 
available to and reviewed by the examiner 
in conjunction with the examination.

3.  Schedule the veteran for a VA joints 
examination to ascertain the current 
severity of his service-connected left 
knee disability.  The claims file should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All tests and studies deemed 
necessary should be conducted and the 
results reported in detail.

The examiner should conduct a thorough 
orthopedic examination of the left knee, 
and should document any limitation of 
motion, including any limitation of motion 
due to pain, expressed in terms of full 
extension being zero degrees.  The examiner 
should also describe any subluxation or 
instability, crepitance, or locking.  The 
examiner should evaluate any functional 
loss due to pain or weakness, and to 
document all objective evidence of those 
symptoms, including muscle atrophy.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a flare-
up of symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and duration 
of exacerbations of symptoms.  

4.  After the development requested above 
has been completed to the extent possible, 
review the record.  If the benefits sought 
on appeal remain denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


